Citation Nr: 0017808	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
an increased disability rating of 50 percent for the 
veteran's PTSD.  The veteran subsequently perfected a timely 
appeal regarding the disability rating assigned.

In February 2000, the veteran presented testimony at a video 
conference hearing held before the undersigned member of the 
Board.  Later that month, the veteran submitted additional 
documentation in support of his claim, which was accompanied 
by a waiver of initial consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation; impaired impulse control, including unprovoked 
irritability with periods of violence; and an inability to 
establish and maintain effective relationships.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He essentially contends that his 
disability is more severe than is contemplated by his 
currently assigned 50 percent rating.

In the interest of clarity, the Board will initially review 
the relevant law and VA regulations.  The Board will then 
discuss the factual background of this case.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  § 38 
C.F.R. § 4.21 (1999).

The schedular criteria for 38 C.F.R. 4.130, Diagnostic Codes 
9411, which pertains to PTSD, reads as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Factual Background

During a VA psychiatric examination conducted in January 
1997, the veteran reported that he often became "pretty 
violent", and that he could immediately go from a state of 
calm to one of towering rage.  The veteran indicated that he 
was always on guard and suspicious of others, and that he 
often experienced intrusive recollections and nightmares 
about Vietnam.  The veteran reported that he was currently 
working as a manager of a furniture store, a job that he had 
held for 23 years.  He indicated that he had an understanding 
boss, and that he thought that working at this job had been 
therapeutic for him.  The veteran reported that he had 
"cluttered his life with activity" and was working 60 hours 
or more a week.  He further reported that he had been married 
since June 1996 and that this marriage was his fourth.  
Following examination, the VA psychiatrist determined that 
the veteran suffered from chronic PTSD and that a GAF score 
of 65 was appropriate.  

Progress notes from the Vet Center reveal that the veteran 
received ongoing treatment for his PTSD throughout 1997.  
During this period, counselors repeatedly noted that the 
veteran was experiencing intrusive thoughts and nightmares 
about Vietnam, which often led to hypervigilance.  The 
veteran was noted to also have difficulty controlling his 
anger, particularly in his marriage.  In May 1997, the 
veteran's wife came to the Vet Center, reporting that she was 
concerned about her husband's behavior and that she thought 
he was going crazy.  She reported that there was a history of 
battering and that the veteran had become increasingly 
verbally aggressive.  In October 1997, the veteran reported 
having a major altercation with his wife, which had resulted 
in their both being taken to jail.  By December 1997, it was 
noted that the veteran and his wife had decided to divorce.
Throughout these incidents, counselors noted that the veteran 
was exhibiting increasing anxiety and that he had continued 
to experience intrusive thoughts and nightmares about 
Vietnam.

In April 1998, the veteran was provided with another VA 
psychiatric examination in order to assess the progress of 
his service-connected PTSD.  The veteran reported that he 
often woke up at night due to dreams about events in Vietnam, 
and that he often became so fearful of these dreams that he 
would try not to sleep so as to avoid them.  He also reported 
that he had problems controlling his anger and that he had 
divorced his wife in December 1997 following a fight.  He 
stated that he had experienced increasing problems with his 
anger over the last three or four years, and that on one 
occasion he had even become very angry with a customer in his 
store.  He denied any substance abuse and indicated that he 
drank alcohol less than once a month.  The veteran reported 
that he felt depressed all of the time and that he could not 
consistently get along with any one person.  He further 
reported that he could not be around more than 3 or 4 people 
at a time without getting anxious.  He indicated that he 
thought he was a total failure and that he had experienced 
suicidal thoughts, although reportedly without plan.

During the examination, the veteran expressed particular 
concern over his job, as the owner had recently died and his 
son was taking over.  The veteran indicated that the son was 
planning to bring in his own family to take over the business 
and that the son had not been understanding about the 
veteran's need to attend counseling at the Vet Center or the 
VA hospital.  The VA psychiatrist concluded that the 
veteran's mood was mildly depressed, although his thought 
process was found to be coherent without any signs or 
symptoms of a psychotic process.  The VA psychiatrist 
concluded that  GAF score of 45 was appropriate due to the 
veteran's reports of persistent suicidal ideation, although 
it was noted that he currently had no immediate intentions or 
plans of following through on his suicidal thoughts.

Throughout 1998 and 1999, the veteran continued to receive 
treatment from the Vet Center for his service-connected PTSD.  
Progress notes from this period reveal that the veteran 
continued to report intrusive thoughts and nightmares about 
Vietnam.  In January 1998, the veteran reported that he was 
living with a new girlfriend with whom he had a good 
relationship.  It was also noted that the veteran had a 
tendency to isolate himself.  It was further noted that he 
was particularly concerned about the future of his job.  In 
February 1999, the veteran reported that he remained employed 
at the furniture store, although he felt that the owners were 
slowly trying to move him out.  He indicated that he had 
taken a cut in pay and that his primary responsibilities had 
been reduced.  The veteran reported that he was carrying a 
gun with him as a result of increased feelings of paranoia 
and hypervigilance.

During his February 2000 personal hearing, the veteran 
testified that he was still employed at the furniture store, 
although he stated that he had been removed from virtually 
every type of job within the store.  He stated that he had 
been involved in three altercations at his job, including one 
with the manager's brother that broke out into an actual 
physical fight and resulted in the veteran being taken to the 
hospital.  He also testified that he had experienced one 
flashback at work, and that he was continuing to experience 
nightmares and difficulty sleeping at night.

As noted above, following his February 2000 hearing, the 
veteran submitted additional documentation in support of his 
claim.  Included among this documentation were records 
pertaining to treatment for a variety of physical 
disabilities, including diabetes mellitus, arthritis, and 
chest pains.  Also included among these documents are VA 
outpatient treatment records dated from October 1998 to 
February 2000, which reflect the veteran's participation in a 
study of depression in patients with PTSD.  Those records 
dated throughout 1998 and 1999 appear generally consistent 
with the veteran's Vet Center treatment records in that they 
reflect complaints of anxiety, depression, anger control 
problems, some suicidal ideation, intrusive thoughts, 
nightmares, and difficulty sleeping.  Those records dated in 
2000 reveal that the veteran was reporting that he felt more 
depressed than he had in the past, although without suicidal 
ideation.  He indicated that he believed that his job would 
end in March, and that he was experiencing overwhelming 
feelings of stress and anxiety as a result. 

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991). When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with a recent VA examination and a personal 
hearing, and there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Effective November 7, 1996, VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  The Board notes that the veteran's current 
appeal arose from a VA psychiatric examination conducted in 
April 1998, which had apparently been scheduled by the RO in 
order to assess the progress of his service-connected PTSD.  
Therefore, because this appeal was not pending at the time of 
the November 1996 change in VA's Schedule, the Board finds 
that the criteria in effect for PTSD prior to November 1996 
is not for application.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that the competent and probative 
evidence supports a rating of 70 percent for the veteran's 
PTSD.  In essence, the Board believes that the evidence of 
record demonstrates that the veteran's PTSD is manifested by 
suicidal ideation, impaired impulse control, and an inability 
to establish and maintain effective relationships.

In particular, the Board found the most probative evidence of 
record to be the report of the April 1998 VA psychiatric 
examination, which reveals that the veteran has experienced 
increasing difficulty controlling his anger over the past 
several years.  This is consistent with the veteran's Vet 
Center treatment records, which contain numerous reports of 
physical altercations between the veteran and his former 
wife, as well as other episodes of physical violence, 
including an incident at work involving his manager's 
brother.  The Board also believes that this is consistent 
with the veteran's VA outpatient treatment records, which 
also contain several notations regarding anger control 
problems.

Furthermore, the Board notes that the Vet Center and VA 
outpatient treatment records also contain numerous findings 
regarding depression and suicidal ideation.  These findings 
appear to be consistent with the conclusions of April 1998 VA 
psychiatrist, who determined that a GAF score of 45 was 
appropriate due to recurring suicidal ideation.  As noted 
above, in addition to suicidal ideation, a GAF score of 45 is 
also consistent with other serious symptoms, as well as 
serious impairment in social and occupational functioning.

The Board notes that the veteran has also exhibited other 
symptoms of PTSD, such as an inability to maintain effective 
relationships.  This is demonstrated by the difficulties he 
had in maintaining marital relationships, his tendency 
towards isolation, and his recent difficulties with 
coworkers.  In addition, the record shows that he also 
experiences flashbacks and nightmares of Vietnam, and that he 
has ongoing sleep problems.  It has also been noted that the 
veteran experiences recurring anxiety and paranoia, which is 
supported by the veteran's own recent report that he had 
begun carrying a gun at all times out of fear.  The record 
also reveals episodes of physical violence directed at 
others.

In short, the Board believes that the evidence demonstrates 
that the veteran suffers from a degree of disability 
consistent with a 70 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  This is based on 
the competent medical evidence of record, which reveals that 
the veteran's PTSD is manifested by a variety of symptoms, 
including suicidal ideation, impaired impulse control, and an 
inability to establish and maintain effective relationships.

The Board has considered whether a higher disability rating, 
100 percent, might be warranted for the veteran's PTSD.  
However, after reviewing the evidence of record, the Board 
can find no indication that the veteran suffers from a degree 
of symptomatology so severe as to result in total 
occupational and social impairment.  Specifically, the Board 
can find no evidence that the veteran has exhibited any gross 
impairment in thought processes or communication or that he 
has ever experienced persistent delusions or hallucinations.  
Furthermore, the Board can also find no indication that he 
has ever exhibited an inability to perform the normal 
activities of daily living, no evidence that he has ever 
reported experiencing disorientation to time or place, and no 
evidence that he has ever experienced a degree of memory loss 
so as to forget the names of close relatives, his own 
occupation or his own name.  In addition, although the 
evidence demonstrates that the veteran's symptoms have caused 
him some difficulties at his job, the evidence also shows 
that, despite these problems, he has been able to maintain 
consistent employment at that same job for the past 26 years.  
Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a 100 percent 
disability rating for the veteran's PTSD.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's PTSD under Diagnostic 
Code 9411.  The Board further finds that the preponderance of 
the evidence is against the assignment of a 100 percent 
disability rating that same criteria.  

Extraschedular rating

The Board notes that the RO, in the Statement of the Case 
dated in March 1999, concluded that a referral for an 
extraschedular evaluation was not warranted for the veteran's 
service-connected PTSD.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  Rather, the record in this case reflects that 
the veteran has remained employed at the same furniture store 
for the past 26 years.  Although he has at times had 
difficulties working with coworkers and in dealing with 
customers, he has continued to work full-time.  Thus, while 
the Board acknowledges the veteran's symptomatology has at 
times caused him problems at work, the Board believes that 
this impairment is already contemplated by the applicable 
schedular criteria.  The Board recognizes that the veteran 
expressed concern recently that he was about to lose his job.  
However, the record reflects that the veteran has expressed 
similar concern to examiners repeatedly over the past several 
years, and, despite this concern, the record reflects that he 
has maintained consistent employment at that same job.  

The Board therefore concludes that the evidence does not 
demonstrate that the veteran's PTSD is so severe as to 
markedly interference with employment.  The record also does 
not demonstrate that he has required frequent hospitalization 
for his service-connected PTSD.  Thus, the Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, the 
Board finds that a referral of the veteran's case for an 
extraschedular evaluation is not warranted.


ORDER

A 70 percent evaluation for the veteran's PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

